DETAILED ACTION
Status of Application
Claims 21-40 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Claim Objections
Claim 35 is objected to because of the following informalities:  “non-transitory computer readable media” should read “non-transitory computer readable storage media”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The following limitation is indefinite: “estimated distance between locations in the respective pair of locations”. What is the estimated distance between locations relative to? Between the pair of locations? Between one or both of the pair of locations and another pair of locations? Any distance between locations reads on the limitation.	The claims appear to be missing the critical step of determining the solution of a routing problem. The determination of a solution is initiated and completed, and steps occur during determination, but the determining itself does not actually occur. The limitation “during determining of the solution to the routing problem” is read to be “determining the solution to the routing problem in response to the initiation of the determination of a solution, wherein the determining of a solution comprises:”
Claim(s) 22-27, 29-34, 36-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 21, 28, and 35, respectively, and for failing to cure the deficiencies listed above.	
Claims 25, 28, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The above claims recite the term “configurable”. The term is indefinite because it is unclear if the term being modified by “configurable” is actually configured to perform the proceeding function or is merely capable of being configured. The term is interpreted as being an active recitation of being configured to perfume the function.
Claim(s) 26, 29-34, and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 25, 28, and 39, respectively, and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 28, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite (Claim 1 is quoted, however, the rationale behind the rejection applies to Claims 28 and 35 because the limitations are substantively identical):
(a)	receiving, at a server system, routing data comprising coordinates corresponding to a plurality of locations involved in a routing problem in which a plurality of vehicles are available to visit the plurality of locations, the plurality of locations being connected by a road network, the server system comprising a plurality of zone servers, each zone server storing road network data for one or more overlapping geographical zones of the road network; (b)	determining, by the server system, for each respective pair of locations in the plurality of locations, a respective first travel time estimate based on an estimated distance between locations in the respective pair of locations; (c)	populating, by the server system, using the first travel time estimates, a shortest path matrix; (d)	initiating, by the server system, determination of a solution to the routing problem using the shortest path matrix; 	during determination of the solution to the routing problem: (e)		determining, by the server system, for each respective pair of locations in the plurality of locations, a respective second travel time estimate based on attributes of the road network, the attributes of the road network being represented by the road network data stored on the zone servers ; and (f)		updating, by the server system, using the second travel time estimates, the shortest path matrix; (g)		completing determination of the solution to the routing problem using the updated shortest path matrix; and (h)	based on the solution to the routing problem, providing, by the server system, the plurality of vehicles with assignment of routes for visiting the plurality of locations.
	Limitation (a), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “at a server system”. That is, other than reciting “at a server system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a human mind may receive more than one pair of coordinates wherein the coordinates represent the locations available to vehicles, the locations being on a road network (e.g. a human mind may receive and associate two pairs of coordinates with two separate vehicles and comprehend that the coordinates are part of a road network). (Examiner’s note: the storage of a road network map on a zone server is a function that a human mind may perform, but the additional element of the “zone server” and “server” are addressed below) Similarly, limitation (b) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for “at the server system” language, (b) a human mind determining for the more than one location an estimated travel time based on the distance between locations on the map (e.g. a human mind may estimate it takes 5 minutes to drive between locations particularly if they are known to the human).  Similarly, limitation (c) is a process that covers performance of the limitation in the mind. For example, but for “at the server system”, a human mind may mentally populate or with the aid of pen and paper a simple shortest path matrix with the estimated travel times (Examiner’s note: limitation (c) is also an abstract idea of a mathematical concept).  Similarly, limitation (d) is a process that covers performance of the limitation in the mind. For does not use the “at the server system” language; however, Claim 35 does use the aforementioned language.)
	The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements drawn to a generic computer recited at a high-level of generality (“at a server system”, “computing system”, “zone server”, “non-transitory computer readable media”, “processors”). The computer is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 22-27, 29-34, and 36-40 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 21, 28, and 35, respectively, and for failing to cure the deficiencies listed above.	
Claims 22-23, 29-30, and 36-37 further specify the estimated distance being determined based on straight line distance of location pairs and deforming the straight line distance based on curvature values. This is both a process that may be performed in a human mind with the aid of pen and paper and a mathematical concept of determining the distance between points using methods to account for curvature instead of merely straight lines. No additional elements are recited.
Claims 24-26, 31-33 and 38-40 further specify aspects about the attributes and the predicted traffic. A human mind may remember times of day when traffic has been historically worse than other times and estimate how long it will take accounting for the time of day that a route is expected to be taken. No additional elements are recited.
Claims 27 and 34 recite that the coordinates are latitude and longitude. The human mind can easily remember and comprehend latitude coordinates and with the aid of pen and paper create routes or estimate times/distance between coordinate points. No additional elements are recited.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 25, 28, 31, 32, 35, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2018/0158013 A1)  in view of Priest (US 2017/0358228 A1) further in view of Shekar (US 2014/0058674 A1).
As per Claim 21, Fu et al. discloses a computer-implemented method comprising: 	receiving, at a server system, routing data comprising coordinates corresponding to a plurality of locations involved in a routing problem in which a plurality of vehicles are available to visit the plurality of locations, the plurality of locations being connected by a road network ([0051]; Multiple deliveries to multiple locations may be accounted for. Multiple nodes represent a plurality of locations through which the delivery will travel. Vehicles may be the delivery method [0050]).	Fu et al. does not disclose: the server system comprising a plurality of zone servers, each zone server storing road network data for one or more overlapping geographical zones of the road network; 	However, Priest teaches the aforementioned limitation ([0095]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu et al. to provide the aforementioned limitations taught by Priest with the motivation of ensuring a network wherein a vehicle may have access to a server in multiple locations.	Fu et al. further discloses:	determining, by the server system, for each respective pair of locations in the plurality of locations, a respective shortest path (e.g. [0059]; Fig. 6D; The determination of the shortest path in each cell).

	Fu et al. does not disclose a respective first travel time estimate based on an estimated distance between locations in the respective pair of locations. 	However, Shekhar et al. teaches the aforementioned limitation ([0031])	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu et al. to provide the aforementioned limitations taught by Shekhar et al. with the motivation of increasing the flexibility of routing ([0025])	Fu et al. further discloses:		populating, by the server system, using the first travel time estimates, a shortest path matrix (e.g. Fig. 6D; Fig. 4, Step 410-437); 	initiating, by the server system, determination of a solution to the routing problem using the shortest path matrix ([0071]; Fig. 4, Step 455); 	during determination of the solution to the routing problem: 		determining, by the server system, for each respective pair of locations in the plurality of locations, a respective second travel time estimate based on attributes of the road network, the attributes of the road network being represented by the road network data stored on the zone servers (The limitation reads on accounting for traffic in determining the shortest path matrix. [0050] discloses that traffic may be part of the calculation. The “travel time” aspect is taught by Shekhar et al. and only modifies the particular attribute of the generic shortest path of Fu et al. The location of the traffic data storage is modified by Priest).	Fu et al. discloses updating the shortest past matrix based on real-time data reception and updating the routing solution ([0070]; the small distance matrix is an adaptation of the shortest past matrix).	Fu et al. does not explicitly disclose:		updating, by the server system, using the second travel time estimates, the shortest path matrix; 		completing determination of the solution to the routing problem using the updated shortest path matrix; and 		based on the solution to the routing problem, providing, by the server system, the plurality of vehicles with assignment of routes for visiting the plurality of locations (BRI is calculating a route for vehicles to use).	However, Shekhar et al. teaches the old and well-known technique of updating a shortest travel time based on dynamic traffic information and updating routes based on the information ([0060, 0064]). 	See above for motivation to combine.
As per Claim 24, Fu et al. discloses the method of claim 21, wherein the attributes of the road network comprise: predicted traffic data, street types, and/or a number of turns (The limitation reads on accounting for traffic in determining the shortest path matrix. [0050]; See also rejection of Claim 21).

Claim 25, Fu et al. discloses the method of claim 24, wherein the predicted traffic data is a dynamic quantity configurable to vary depending on a time of day (Traffic by definition is an event; therefore, it is not a constant and varies with time/is dynamic. Fu et al. considers it a variable in determining map data).
Regarding Claim(s) 28, 31, 32, 35, 38, and 39: all limitations as recited have been analyzed with respect to Claim(s) 21, 24, and 25, respectively. Claim(s) 28, 31, 32 pertain(s) to an apparatus corresponding to the method of Claim(s) 21, 24, and 25. Claim(s) 35, 38, and 39 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 21, 24, and 25. Claim(s) 28, 31, 32, 35, 38, and 39 do/does not teach or define any new limitations beyond Claim(s) 21, 24, and 25, therefore is/are rejected under the same rationale.

Claim 22, 23, 29, 30, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2018/0158013 A1)  in view of Priest (US 2017/0358228 A1) further in view of Shekar (US 2014/0058674 A1) and further in view of Hoffmann (US 2013/0090823 A1).
As per Claim 22, Fu et al. discloses the method of claim 21, determining a shortest path (i.e. an estimated distance) (See above mapping). 	Fu et al. does not disclose, wherein the estimated distance between locations in the respective pair of locations is determined based on a combination of a straight line distance between the respective pair of locations and curvature of road connecting the respective pair of locations.	However, Hoffmann teaches the aforementioned limitation ([0003, 0027]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu et al. to provide the aforementioned limitations taught by Hoffmann ([0003]).

As per Claim 23, Fu et al. discloses the method of claim 22, wherein the curvature of road connecting each respective pair of locations is determined based on a deformed distance value representing deformation of the straight line distance between the respective pair of locations, the deformed distance value being determined based on one or more curvature values associated with one or more road segments connecting the respective pair of locations.	However, Hoffmann teaches the aforementioned limitation ([0054; Figs. 10-13).	The motivation to combine Fu et al. with Hoffmann was provided in the rejection of Claim 22.
Regarding Claim(s) 29, 30, 36, and 37: all limitations as recited have been analyzed with respect to Claim(s) 22 and 23, respectively. Claim(s) 29, 30, pertain(s) to an apparatus corresponding to the method of Claim(s) 22 and 23. Claim(s) 36, and 37 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 22 and 23. Claim(s) 29, 30, 36, and 37 do/does not teach or define any new limitations beyond Claim(s) 22 and 23, therefore is/are rejected under the same rationale.

Claims 26, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2018/0158013 A1)  in view of Priest (US 2017/0358228 A1) further in view of Shekar (US 2014/0058674 A1) and further in view of Shibasaki (US 2009/0105936 A1)
As per Claim 26, Fu et al. does not disclose the method of claim 25, wherein the predicted traffic data is based on a plurality of traffic windows determined based on a plurality of inflection points Shibasaki teaches the aforementioned limitation ([0077]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu et al. to provide the aforementioned limitations taught by Hoffmann with the motivation of improving the accuracy of time required to traverse a path and thereby improving the delivery times.
Regarding Claim(s) 33 and 40: all limitations as recited have been analyzed with respect to Claim(s) 26, respectively. Claim(s) 33 pertain(s) to an apparatus corresponding to the method of Claim(s) 26. Claim(s) 40  pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 26. Claim(s) 33 and 40do/does not teach or define any new limitations beyond Claim(s) 26, therefore is/are rejected under the same rationale.

Claim 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2018/0158013 A1)  in view of Priest (US 2017/0358228 A1) further in view of Shekar (US 2014/0058674 A1) and further in view of Wons et al. (US 2011/0010087 A1).
As per Claim 27, Fu et al. does not disclose the method of claim 21, wherein the coordinates for the one or more locations involved in the routing problem comprise a latitude and a longitude (I.e. Fu et al. does not disclose that the location nodes comprise latitude and longitude).	However, Wons et al. teaches the aforementioned limitation ([0116]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu et al. to provide the aforementioned limitations taught by Wons et al. with the motivation of improving location determination based on the old and well-known technique of using GPS coordinates which comprise longitude and latitude readings.
Regarding Claim(s) 34: all limitations as recited have been analyzed with respect to Claim(s) 27, respectively. Claim(s) 34 pertain(s) to an apparatus corresponding to the method of Claim(s) 27. Claim(s) 34 do/does not teach or define any new limitations beyond Claim(s) 27, therefore is/are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619